     Case 2:20-cv-01952-MCE-DB Document 36 Filed 04/15/21 Page 1 of 2


 1   MATTHEW RODRIQUEZ, State Bar No. 95976
     Acting Attorney General of California
 2   MOLLY K. MOSLEY, State Bar No. 185483
     Supervising Deputy Attorney General
 3   MICHAEL SAPOZNIKOW, State Bar No. 242640
     GINA TOMASELLI, State Bar No. 267090
 4   Deputy Attorneys General
      1300 I Street, Suite 125
 5    P.O. Box 944255
      Sacramento, CA 94244-2550
 6    Telephone: (916) 210-7344
      Fax: (916) 323-7095
 7    E-mail: Michael.Sapoznikow@doj.ca.gov
     Attorneys for Defendant Nicolas Maduros,
 8   Director, California Department of Tax & Fee
     Administration
 9
                            IN THE UNITED STATES DISTRICT COURT
10
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12

13   ONLINE MERCHANTS GUILD,                            2:20-cv-01952-MCE-DB
14                                        Plaintiff, ORDER GRANTING REQUEST TO
                                                     SEAL OPPOSITION TO PRELIMINARY
15                 v.                                INJUNCTION MOTION AND EXHIBITS
16                                                      Judge:        The Honorable Morrison C.
     NICOLAS MADUROS, DIRECTOR,                                       England, Jr.
17   CALIFORNIA DEPARTMENT OF TAX                       Trial Date: Not Set
     & FEE ADMINISTRATION,                              Action Filed: September 29, 2020
18
                                       Defendant.
19
20

21

22        The Court has received defendant’s request to seal defendant’s opposition to
23   plaintiff’s motion for a preliminary injunction and certain exhibits attached to the
24   Declaration of Theresa Nixon. Having considered the request to seal and all other
25   papers submitted in connection thereto, and good cause appearing, the Court ORDERS
26   the Clerk of the Court to seal Defendant’s Opposition to Plaintiff’s Motion for Preliminary
27   Injunction and Exhibits A and B to the Nixon Declaration pursuant to Civil Local
28
                                                    1
                                                    Order re: Request to Seal (2:20-cv-01952-MCE-DB)
     Case 2:20-cv-01952-MCE-DB Document 36 Filed 04/15/21 Page 2 of 2


 1   Rule 141. The documents shall remain sealed for a period of one year from the date this
 2   Order is electronically filed unless Defendant seeks to extend the time of sealing before
 3   that term expires.
 4        IT IS SO ORDERED.
 5

 6   Dated: April 14, 2021
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                 2
                                                  Order re: Request to Seal (2:20-cv-01952-MCE-DB)
